Exhibit 99.2 Supplemental Financial Information Second Quarter 2015 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, financial analysis, and key statistics 11-12 Investment portfolio 13-15 Five-year historical key statistics 16 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2014. 2 of 16 Preface PRIMERICA, INC. Financial Supplement SECOND QUARTER 2015 This document is a financial supplement to our second quarter 2015 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for three different purposes, as follows: ● Operating adjustments exclude the impact of realized investment gains and losses and the impact of entering into Co-CEOs transition agreements as described in our Form 8-K dated January 2, 2015. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. ● Citi reinsurance transaction adjustments relate to transactions in the first quarter of 2010, where we reinsured between 80% and 90% of our business that was in-force at year-end 2009 to various affiliates of Citigroup Inc. (“Citi”) that were executed concurrent with our IPO. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 16 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Condensed Balance Sheets Assets: Investments and cash excluding securities held to maturity $ Securities held to maturity — — — 189,830 220,000 238,000 328,000 Total investments and cash 1,984,592 2,014,610 2,042,834 2,229,589 2,260,832 2,294,975 2,293,675 Due from reinsurers 4,055,054 4,074,527 4,077,734 4,130,637 4,115,533 4,094,456 4,137,425 Deferred policy acquisition costs 1,208,466 1,242,983 1,293,974 1,321,415 1,351,180 1,377,022 1,430,508 Other assets 578,009 597,265 597,348 591,895 570,267 571,496 594,592 Separate account assets 2,503,829 2,458,739 2,581,659 2,469,118 2,440,303 2,386,265 2,324,980 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 593,084 585,217 576,737 630,248 610,057 602,291 606,989 Income taxes 105,885 127,906 137,797 136,065 140,467 157,684 156,212 Other liabilities 377,689 375,864 346,535 365,900 392,810 381,369 367,337 Notes payable 374,481 374,494 374,506 374,519 374,532 374,545 374,558 Surplus note — — — 189,830 220,000 238,000 328,000 Payable under securities lending 89,852 109,094 93,569 67,614 50,211 55,622 63,898 Separate account liabilities 2,503,829 2,458,739 2,581,659 2,469,118 2,440,303 2,386,265 2,324,980 Total liabilities 9,107,923 9,134,591 9,290,818 9,448,172 9,492,988 9,484,792 9,583,555 Stockholders’ equity: Common stock ($0.01 par value) (1) 548 546 542 537 522 516 501 Paid-in capital 472,632 462,837 447,949 429,257 353,335 323,996 259,937 Retained earnings 640,840 679,183 721,788 756,738 795,741 830,624 871,440 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 67,378 78,911 92,049 78,130 74,307 83,401 61,742 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 41,975 33,404 41,749 30,282 21,682 1,346 4,468 Total stockholders’ equity 1,222,027 1,253,532 1,302,731 1,294,482 1,245,126 1,239,422 1,197,626 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 67,378 78,911 92,049 78,130 74,307 83,401 61,742 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 66,032 77,564 90,703 77,669 73,846 82,940 61,281 Total stockholders’ equity $ Adjusted Stockholders' Equity Rollforward Balance, beginning of period $ Net Income 37,201 45,080 49,271 41,595 45,466 43,401 49,173 Shareholder dividends ) Retirement of shares and warrants — ) Net foreign currency translation adjustment ) ) 8,346 ) ) ) 3,121 Other, net 7,850 9,389 7,081 11,997 6,510 15,444 6,925 Balance, end of period $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,396 7,273 8,136 7,147 8,171 7,953 8,554 Commission costs deferred 63,828 69,559 68,674 66,602 67,980 70,389 78,799 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net ) ) 6,877 ) ) ) 2,516 Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 16 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q2 YOY YTD (Dollars in thousands, except per-share data) Q1 Q2 Q3 Q4 Q1 Q2 Change % Change YTD YTD $ Change % Change Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards 55,224,404 54,926,561 54,712,874 53,420,998 52,642,881 51,786,679 ) -5.7
